EX-10 2 ex102.htm
Exhibit 10.2
AMENDMENT OF LEASE AGREEMENT
     THIS AMENDMENT is entered into on July 26, 1994, between DAYTONA BEACH
RACING AND RECREATIONAL FACILITIES DISTRICT, created by Chapter 31343, Special
Laws of Florida 1955 (“District”) and INTERNATIONAL SPEEDWAY CORPORATION,
formerly known as BILL FRANCE RACING, INC., a Florida corporation, with its
principal office in Daytona Beach, Volusia County, Florida (“Corporation”).
R E C I T A L S :
     The Parties recite and declare:
     A. The Parties entered into a Lease Agreement on November 8, 1957 (the
“Lease”), which is recorded in Official Records Book 114, Page 496, Public
Records of Volusia County, Florida, for the Premises upon which is operated
Daytona International Speedway. The Premises is more fully described in SECTION
I of the Lease.
     B. It is the desire of the Parties to amend certain provisions of the Lease
and they have executed this Amendment for that purpose.
     FOR VALUABLE CONSIDERATION the Parties agree as follows:
     1. The District waives and releases its right pursuant to Paragraph (E) of
the provision entitled “GENERAL” of SECTION II of the Lease to terminate the
Lease at the end of the ten (10) year period ending in 1997.
     2. All provisions of the Lease are incorporated in this Amendment and are
hereby amended or supplemented to conform with this Amendment, but in all other
respects are to be and shall continue in full force and effect.
     IN WITNESS WHEREOF, each of the Parties hereto has caused this instrument
to be executed by its proper officers after due authorization this 26th day of
July, 1994.
     Attest: Secretary

          Witnesses:   DAYTONA BEACH RACING AND
RECREATIONAL FACILITIES DISTRICT
 
       
/s/ illegible
  By:   /s/ Fred Thellman
 
       
 
      Chairman
 
       
/s/ Carolyn M. Clark
  Attest:   /s/ illegible
 
       
 
      Secretary

 

              INTERNATIONALSPEEDWAY CORPORATION
 
       
/s/ illegible
  By:   /s/ James C. France
 
       
 
      President
 
       
/s/ Carolyn M. Clark
  Attest:   /s/ Lesa D. Kennedy
 
       
 
      Secretary

STATE OF FLORIDA
COUNTY OF VOLUSIA
     The foregoing instrument was acknowledged before me this 26th day of July,
1994, by Fred Thellman & illegible as Chairman and Secretary of Daytona Beach
Racing and Recreational Facilities District for and on its behalf.

                  /s/ Carolyn M. Clark       Notary Public           

                  Carolyn M. Clark       (type/print name)         

         
 
  My Commission expires:   OCTOBER 5, 1997
 
       

         
 
  Commission No.:   CC320361
 
       

STATE OF FLORIDA
COUNTY OF VOLUSIA
     The foregoing instrument was acknowledged before me this 26th day of July,
1994, by James C. France & Lesa D. Kennedy as President and Secretary of
International Speedway Corporation for and on its behalf.

                  /s/ Carolyn M. Clark       Notary Public           

                  Carolyn M. Clark       (type/print name)         

         
 
  My Commission expires:   OCTOBER 5, 1997

         
 
  Commission No.:   CC320361
 
       

 